On the Merits.
The case is presented on two bills of exceptions — the one, -to the overruling of a motion to quash the indictment; the other to a similar disposition of a motion for new trial.
1. The motion to quash alleges that the grand'' jury which presented the indictment was illegally constituted, in “that, in the selection of the names to be placed in the wheel, from which were selected the members of the grand jury which presented this indictment, the names of all colored persons, otherwise qualified to serve, were excluded from said jury wheel, and only the names of persons who were known to be white were placed in said wheel to serve as jurors; that the names were selected from a directory, from which the names of colored [sic] were carefully excluded, and from the list so made up the names of all colored persons were again excluded” — all of which, it is alleged, was in violation of the Constitution and laws of this state and of the fourteenth amendment to the Constitution of the United States.
Three witnesses were examined in support of this motion.
Charles W. Drown, who was a jury commissioner up to December 1, 1908, testified that the commissioners took the names of the persons who were to be called qn to serve as jurors “mainly from the city directory ; at times, from the registration books.”
Aristide I-Iopkins, who was also a jury commissioner up to December 1, 1908, testified to the same effect.
Louis Abadie, secretary to the Soards Publishing Company, testified 'that the canvassers (presumably, for the city directory) are instructed to take everybody, colored and white, except those “old negroes” [who] “move around every two months, around barrel houses.” He said: “We have thousands of colored people” (in the directory). After hearing the testimony so given, the trial judge overruled the motion, and counsel for defendant took his bill.
Neither the motion nor the bill . show whether the defendant is white or colored; but, whatever,may be her color, we fail to discover why she should complain, or in what manner she has been injured, by the action of the jury commissioners in selecting jurors with the aid of a city directory from which only negro nomads, living about barrel houses, in disreputable parts of the city, are excluded.
2. The motion for new trial deals entirely with the question of the sufficiency of the evidence, a matter with respect to which the court has no jurisdiction.
Judgment affirmed.